DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1- 8 in the reply filed on 02/22/2021 is acknowledged. Claims 9 -16 are withdrawn. Hence, Claims 1-8 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, this claim recites “…the first wire material is preheated”. The word “preheated” is used without the reference of the process or the step the “preheating” precedes (for example, deposition) and it is unclear from what step the preheating happens before, rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hsu (US 2017/0173735 A1), here in after called Hsu in view of Van der Mee et al. (US 2015/0321295 A1), here in after called Van der Mee.
Regarding claim 1, Hsu discloses a method of making a near net shape article (a method of manufacturing a near-net shape solid wire (abstract)), the method comprising: depositing a first wire material (a wire supply material 210, (0029, FIG.2)) using a wire fed additive manufacturing technique (using a wire feeder 200 of the additive manufacturing system FIG. 2, (0029)) to form a near net shape article (to form a near- net shape wire outgoing wire, (FIG.2)) 
Hsu is silent about the first wire material (wire supply material 210) as deposited comprises a Cr/Ni-rich composition, wherein the as-deposited Cr/Ni-rich composition comprises: ≤ 0.06 wt% C; 3-7 wt% Ni; 9-14 wt% Cr; ≤ 1 wt% Mn;  ≤ 1 wt% Si; ≤ 0.05 wt% Ti; ≤ 0.05 wt% Al; ≤ 0.05 wt% S; with the balance being Fe and incidental impurities.
However, Van der Mee that teaches a welding wire composition (0006), also teaches a high strength welding wire that produces undiluted weld having Cr/Ni-rich composition comprising ≦0.06 wt % C, 3.0-7.0 wt % Ni, 9.0-14.0 wt. % Cr, ≦1.0 wt % Mn, ≦1.0 wt % Si, ≦0.05 wt % Ti, ≦0.05 wt % Al, ≦0.05 wt % S, with the balance being Fe and incidental impurities (0006). 

Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the wire supply 210 of the additive manufacturing process to be of the same a Cr/Ni-rich composition in order to form a wire product that is stress (fatigue) resistant that do not need Post deposition Heat Treatment (0004, 0005), improving the efficiency of the additive manufacturing process.
Regarding claim 2, Hsu in view  of Van der Mee teaches the method according to claim 1, wherein the as-deposited Cr/Ni-rich composition comprises: ≤ 0.06 wt% C; 4-6 wt% Ni; 10.5-13 wt% Cr; ≤ 0.85 wt% Mn;  ≤ 0.7 wt% Si; ≤ 0.03 wt% Ti; ≤ 0.035 wt% Al; ≤ 0.035 wt% S; with the balance being Fe and incidental impurities (a wire material with Cr/Ni-rich composition comprising ≦0.06 wt % C, 3.0-7.0 wt % Ni, 9.0-14.0 wt. % Cr, ≦1.0 wt % Mn, ≦1.0 wt % Si, ≦0.05 wt % Ti, ≦0.05 wt % Al, ≦0.05 wt % S, with the balance being Fe and incidental impurities, Van der Mee (0006)).
Regarding claim 3, Hsu in view  of Van der Mee teaches the method according to claim 1, wherein the as-deposited Cr/Ni-rich composition comprises: ≤ 0.045 wt% C; 4.5-5 wt% Ni; 11.5-12.6 wt% Cr; ≤ 0.7wt% Mn;  ≤ 0.4 wt% Si; ≤ 0.15 wt% Ti; ≤ 0.025 wt% Al; ≤ 0.025 wt% S; with the balance being Fe and incidental impurities (a wire material with Cr/Ni-rich composition comprising ≦0.06 wt % C, 3.0-7.0 wt % Ni, 9.0-14.0 wt. % Cr, ≦1.0 wt % Mn, ≦1.0 wt % Si, ≦0.05 wt % Ti, ≦0.05 wt % Al, ≦0.05 wt % S, with the balance being Fe and incidental impurities, Van der Mee (0006)).
Regarding claim 4, Hsu in view of Van der Mee teaches the method according to claim1, wherein the wire fed additive manufacturing technique comprises one or more of laser wire metal deposition, wire arc additive manufacturing, and electron beam additive manufacturing (the wire fed additive manufacturing comprises laser metal deposition or electron beam additive manufacturing technique, Hsu (0034)) 
Regarding claim 5, Hsu in view of Van der Mee teaches the method according to claim 1, wherein the first wire material is preheated (the wire supply 210 from the wire feeder is preheated by heater 230 before deposition, Hsu (0030)).
Regarding claim 6, Hsu in view of Van der Mee teaches he method according to claim 1, further comprising applying a subtractive manufacturing technique after depositing each layer of the first wire material (drawing process occurs after the additive wire building process occurs: after one pass of build-up, the WIP wire can be pulled through drawing die (subtractive process) to shape the WIP wire more precisely for the next lap of build-up, Hsu (0055, FIG.9))
Regarding claim 7, Hsu in view of Van der Mee teaches the method according to claim 6, wherein the subtractive manufacturing technique comprises one or more of milling, turning, and drilling (drawing through a die to reduce the wire diameter, to shape the wire, and to form the final wire product, Hsu(0027, FIG.9)).
Regarding claim 8, Hsu in view of Van der Mee teaches the method according to claim 1, wherein the near net shape article is not subjected to a post-deposition heat treatment (the Cr/Mn-rich composition wire does not need subsequent post-weld heat treatment (PWHT) or other post-weld treatment procedures is unnecessary, Van der Mee (abstract, 004,005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761